Citation Nr: 0612795	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-41 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether termination of the veteran's non-service-connected 
pension benefits was warranted for the period from May 29, 
1999, to May 19, 2000.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from March 1968 to November 
1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that termination of the veteran's non-service-
connected pension benefits was warranted for the period from 
May 29, 1999, to May 19, 2000.


FINDINGS OF FACT

In April 2006, the Board was notified that the veteran died 
in November 2005, and his death certificate is of record. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim which might be brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2005).


ORDER

The appeal is hereby dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


